DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. § 101 because they are not directed to one of the four statutory categories. Section 33(a) of the America Invents Act reads as follows: Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism. Here, claim 1 (and its dependents) clearly claims “A system comprising… a plurality of gas customers.” Since the broadest reasonable interpretation of “customer” includes a human, claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma et al. (U.S. PG Pub. No. 20180128666; hereinafter "Hishinuma") in view of Amoretti et al. (Non-patent literature tilted "Towards a peer-to-peer hydrogen economy framework" (2011), made of record in PTO-892 and attached hereto; hereinafter "Amoretti").
As per claim 1, Hishinuma teaches:
A system for controlling gas flows in a pipeline network comprising:
Hishinuma teaches a system for controlling the flow of gas through a pipeline network. (Hishinuma: abstract, paragraph [0038], Fig. 2)
a pipeline network having a plurality of gas import points, a plurality of gas export points, and pipelines connected therebetween, the pipelines interconnected by at least one junction, each of the gas import points, gas export points and junction having a sensor and a flow control device, both of which correspond to a unique one of a plurality of smart meters, each of the plurality of smart meters including a communication network interface and a flow control device controller;
Hishinuma teaches a pipeline network having a plurality of import points in the form of gas production plants 114, a plurality of export points in the form of gas meters 110, 111, at demand sites, a network of pipes in between, wherein a plurality of junctions, export points each have a sensor and flow control device in the form of a meter 110, 111 and valve. (Hishinuma: paragraph [0036, 38], Fig. 2 see also paragraphs [0044-51] describing the sensors in the smart meters and a communication circuit 154 in the smart meter)
a plurality of gas sources at gas import points;
 Hishinuma teaches a plruality of gas production plants 114 at the import points. (Hishinuma: paragraph [0036, 38], Fig. 2)
With respect to the following limitation:
a plurality of gas customers associated with the gas export points, the gas customers providing customer gas request parameters;
 Hishinuma teaches that the meters 110, 111, may be disposed at demand places of customers purchasing the gas. (Hishinuma: paragraph [0031, 44]) Hishinuma, however, does not appear to explicitly teach that the customers submit gas request parameters.
Amoretti, however, teaches a peer-to-peer network for gas exchange wherein the customers may submit gas request parameters in the form of the amount of gas requested. (Amoretti: abstract; page 6377, third full paragraph; section 4.1 "Energy Lookup Protocol"; see also "2. Physical Network Layer" describing a mesh network of nodes on meters, "smart meters") Amoretti teaches combining the above elements with the teachings of Hishinuma for the benefit of providing technologies for organizing peers in an overlay network where resources may be advertised and discovered in the most effective way, for guaranteeing that no producer of energy overcomes the others, and for providing availability, robustness, 
Hishinuma in view of Amoretti further teaches:
a communication and control network including the plurality of peer-to-peer smart meters, each smart meter capable of repeatedly: (1) receiving system gas data via the communication network interface, the system gas data including the customer gas request parameters and first local gas request parameters from at least one other smart meter, 
Hishinuma teaches a pipeline network having a plurality of import points in the form of gas production plants 114, a plurality of export points in the form of gas meters 110, 111, at demand sites, a network of pipes in between, wherein a plurality of junctions, export points each have a sensor and flow control device in the form of a meter 110, 111 and valve. (Hishinuma: paragraph [0036, 38], Fig. 2 see also paragraphs [0044-51] describing the sensors in the smart meters and a communication circuit 154 in the smart meter and paragraph [0042] describing sharing gas parameters between meters) As outlined above, Amoretti teaches a peer-to-peer network for gas exchange wherein the customers may submit gas request parameters in the form of the amount of gas requested. (Amoretti: abstract; page 6377, third full paragraph; section 4.1 "Energy Lookup Protocol"; see also "2. Physical Network Layer" describing a mesh network of nodes on meters, "smart meters") The motivation to combine Amoretti persists.
(2) controlling the flow control device based on the first local gas request parameters via the flow control device controller, 
Hishinuma teaches a pipeline network having a plurality of import points in the form of gas production plants 114, a plurality of export points in the form of gas meters 110, 111, at demand sites, a network of pipes in between, wherein a plurality of junctions, export points each have a sensor and flow control device in the form of a meter 110, 111 and valve. (Hishinuma: paragraph [0036, 38], Fig. 2 see also paragraphs [0044-51] describing the sensors in the smart meters and a communication circuit 154 in the smart meter) As outlined above,Amoretti teaches a peer-to-peer network for gas exchange wherein the customers may submit gas request parameters in the form of the amount of gas requested. (Amoretti: abstract; page 6377, third full paragraph; section 4.1 "Energy Lookup Protocol"; see also "2. Physical Network Layer" describing a mesh network of nodes on meters, "smart meters" see also "Energy Lifecycle" outlining that energy requested in the peer-to-peer network is supplied between customers) The motivation to combine Amoretti persists.  
(3) generating local gas values based on an output from the corresponding sensor, the local gas values including one or more of gas PVT correlations, gas quality values, gas energy content values, gas composition values, gas phase values, gas flow rate values, and gas dew point values, 
Hishihuma teaches that each of the smart meters may use their sensors to generate local gas values, including flow rate and gas composition. (Hishinuma: paragraph [0031-32, 42])
(4) calculating second local gas request parameters based on the local gas values and the system gas data;
Hishinuma teaches that second local gas request parameters of a second smart meter 111 may be estimated based on local gas values and system gas data by teaching that the system may use system gas data (amount consumed) and local gas values of the first smart meter 110. (Hishinuma: paragraph [0042, 93-97])
and (5) transmitting the system gas data including the second local gas request parameters.
 Hishinuma further teaches that the information derived may be transmitted to the second smart meter 111. (Hishinuma: paragraph [0030-33])
As per claim 2, Hishinuma in view of Amoretti teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein repeatedly includes at least once every five minutes.
 Hishinuma teaches a smart meter and therefore teaches a device "capable" of repeatedly performing the above steps every five minutes. (Hishinuma: paragraph [0036]) Furthermore, Hishinuma teaches repreating the process every hour. (Hishinuma: paragraph [0050,85, 91]) Given that Hishinuma teaches repeating the process on a time interval, one of ordinary skill in the art would have found it obvious to modify this interval to include 5 minute intervals since doing so merely modifies the proportion or degree of the interval. Furthemore, the level of ordinary skill in the art is such that one of ordinary skill in the art would have been able to predict the outcome of reducing the time interval (resulting in more recent data) and the benefit of such (allowing for more accurate calculations closer to real-time). Finally, the present specification does not describe the five minute time interval as essential or bringing about any benefit which is particular to a five minute interval itself. Therefore, one of ordinary skill in the art would have found it obvious to modify the time interval in Hishinuma to alter it to a five minute interval since the results of such would have been predictable, and since this particular refreshing period has not been described as critical or adding a benefit unique to this period.  
As per claim 3, Hishinuma in view of Amoretti teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the flow control device is one of a valve, a valve system, and a compressor.
 Hishinuma teaches a valve. (Hishinuma: paragraph [0044], Fig. 3)
As per claim 4, Hishinuma in view of Amoretti teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein system gas data includes real-time gas market prices.
 Amoretti further teaches that pricing information may be shared betweeen the peer-to-peer network of smart meters. (Amoretti:  "Energy Lifecycle" final full paragraph of 6379, first two paragraphs of page 6380) The motivation to combine Amoretti persists.
As per claim 5, Hishinuma in view of Amoretti teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein each smart meter is capable of repeatedly: (6) based on system gas data, calculating a lowest total gas cost and system gas target values that meet the customer gas request parameters, the system gas target values including local gas target values of gas corresponding to the sensors of the smart meters.
 Hishinuma teaches a pipeline network having a plurality of import points in the form of gas production plants 114, a plurality of export points in the form of gas meters 110, 111, at demand sites, a network of pipes in between, wherein a plurality of junctions, export points each have a sensor and flow control device in the form of a meter 110, 111 and valve. (Hishinuma: paragraph [0036, 38], Fig. 2 see also paragraphs [0044-51] describing the sensors in the smart meters and a communication circuit 154 in the smart meter and paragraph [0042] describing sharing gas parameters between meters)  Amoretti further teaches that pricing information may be shared betweeen the peer-to-peer network of smart meters and the lowest cost meter may be selected. (Amoretti:  "Energy Lifecycle" final full paragraph of 6379, first two paragraphs of page 6380) The motivation to combine Amoretti persists. Furthermore, Examiner respectfully notes that the claim does not positively require step (6), but rather merely requires that the smart meter be capable of performing such. As such, a smart meter with the capability to perform this step teaches claim 5.
As per claim 6, Hishinuma in view of Amoretti teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein each of the plurality of smart meters includes a storage for storing gas optimization software capable of, on execution, causing the smart meter to perform steps (1) to (5).
 Hishinuma teahces that the meter may comprise a storage for storing software capable of performing the steps recited in (1) to (5). (Hishinuma: paragraphs [0047], Fig. 3)
As per claim 7, Hishinuma in view of Amoretti teaches all of the limitations of claim 1, as outlined above, and further teaches:
further including a broadcast point separate from a smart meter, the broadcast point capable of broadcasting broadcast data including the customer request parameters, gas market prices, and an update to the gas optimization software.
 Hishinuma teahces a plurality of gateway dvices 112 and center devices 116 which comprise software capable of broadcasting parameters, prices, and updates to software. (Hishinuma:paragraph [0030, 35])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hishinuma in view of Amoretti further in view of Goyal et al. (U.S. Patent No. 9,564,945; hereinafter "Goyal").
As per claim 8, Hishinuma in view of Amoretti teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach: 
wherein the smart meter further includes a location detector capable of generating a location of the smart meter for including in the system gas data.
Goyal, however, teaches a smart meter 120 which may comprise a GPS unit capable of generating a location of the meter in order to include such in a transmission. (Goyal: abstract, col. 3 lines 8-49, Fig. 2A, 2B) It can be seen that each element is taught by either Hishinuma in view of Amoretti, or by Goyal. Adding the GPS functionality of the smart meter taught by Goyal to that of Hishinuma in view of Amoretti does not affect the normal functioning of the elements of the claim which are taught by Hishinuma in view of Amoretti. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Goyal with the teachings of Hishinuma in view of Amoretti since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EMMETT K. WALSH/Examiner, Art Unit 3628